UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) John Mueller Leuthold Weeden Capital Management 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2013 The Leuthold Funds Leuthold Core Investment Fund Leuthold Asset Allocation Fund Leuthold Global Fund Leuthold Select Industries Fund Leuthold Global Industries Fund Grizzly Short Fund This page is intentionally left blank Please do not print this text The Leuthold Funds Table of Contents Expense Examples 1 Allocation of Portfolio Holdings 5 Components of Portfolio Holdings 8 Statements of Assets and Liabilities 10 Statements of Operations 14 Statements of Changes in Net Assets 18 Financial Highlights 24 Schedule of Investments Leuthold Core Investment Fund 34 Leuthold Asset Allocation Fund 43 Leuthold Global Fund 50 Leuthold Select Industries Fund 58 Leuthold Global Industries Fund 61 Grizzly Short Fund 67 Notes to the Financial Statements 71 Investment Advisory Agreement Disclosure 83 Directors and Officers 84 The Leuthold Funds Expense Example – March 31, 2013 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held the entire period (October 1, 2012 – March 31, 2013). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no sales load (the Leuthold Core Investment Fund, Leuthold Asset Allocation Fund, Leuthold Global Fund, and Leuthold Global Industries Fund charge a 2% redemption fee for redemptions made within five business days after a purchase), you will be assessed fees for outgoing wire transfers, returned checks, or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’transfer agent. If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’transfer agent. To the extent that the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which a Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary by fund. These expenses are not included in the following example. The example includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody, and transfer agent fees. However, the following example does not include portfolio trading commissions and related expenses, and extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The Leuthold Funds - 2013 Semi-Annual Report 1 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Core Investment Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund's annualized expense ratio of 1.29%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.00 and the Fund's annualized expense ratio would be 1.16%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.84 and the Fund's annualized expense ratio would be 1.16%. Leuthold Core Investment Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund's annualized expense ratio of 1.18%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $5.49 and the Fund's annualized expense ratio would be 1.06%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.34 and the Fund's annualized expense ratio would be 1.06%. Leuthold Asset Allocation Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund's annualized expense ratio of 1.39%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $7.01 and the Fund's annualized expense ratio would be 1.37%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $6.89 and the Fund's annualized expense ratio would be 1.37%. Leuthold Asset Allocation Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund's annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $5.84 and the Fund's annualized expense ratio would be 1.14%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.74 and the Fund's annualized expense ratio would be 1.14%. 2 The Leuthold Funds - 2013 Semi-Annual Report The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Global Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund's annualized expense ratio of 1.65%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $8.01 and the Fund's annualized expense ratio would be 1.53%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $7.69 and the Fund's annualized expense ratio would be 1.53%. Leuthold Global Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund's annualized expense ratio of 1.44%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.92 and the Fund's annualized expense ratio would be 1.32%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $6.64 and the Fund's annualized expense ratio would be 1.32%. Leuthold Select Industries Fund Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund's annualized expense ratio of 1.60%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Global Industries Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund's annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. The Leuthold Funds - 2013 Semi-Annual Report 3 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Global Industries Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund's annualized expense ratio of 1.73%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Grizzly Short Fund Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2012 March 31, 2013 October 1, 2012 - March 31, 2013 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund's annualized expense ratio of 3.50%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $7.24 and the Fund's annualized expense ratio would be 1.56%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $7.81 and the Fund's annualized expense ratio would be 1.56%. 4 The Leuthold Funds - 2013 Semi-Annual Report The Leuthold Funds (Unaudited) Leuthold Core Investment Fund Allocation of Portfolio Holdings March 31, 2013* Leuthold Asset Allocation Fund Allocation of Portfolio Holdings March 31, 2013* *Excludes short-term investments The Leuthold Funds - 2013 Semi-Annual Report 5 The Leuthold Funds (Unaudited) Leuthold Global Fund Allocation of Portfolio Holdings March 31, 2013* Leuthold Select Industries Fund Allocation of Portfolio Holdings March 31, 2013* *Excludes short-term investments 6 The Leuthold Funds - 2013 Semi-Annual Report The Leuthold Funds (Unaudited) Leuthold Global Industries Fund Allocation of Portfolio Holdings March 31, 2013* Grizzly Short Fund Allocation of Portfolio Holdings March 31, 2013 *Excludes short-term investments The Leuthold Funds - 2013 Semi-Annual Report 7 The Leuthold Funds Leuthold Core Investment Fund (Unaudited) Components of Portfolio Holdings* Fair Value U.S. Traded Equity Securities $ Corporate Bonds Non-U.S. Traded Equity Securities Precious Metals Mortgage Backed Bond Funds Corporate Bond Funds Foreign Government Bond Funds Emerging Country Funds U.S. Treasury Obligations High Yield Bond Funds Foreign Currency Funds Foreign Government Bond Total: $ Leuthold Asset Allocation Fund (Unaudited) Components of Portfolio Holdings* Fair Value U.S. Traded Equity Securities $ Corporate Bonds Non-U.S. Traded Equity Securities U.S. Treasury Obligations Precious Metals Mortgage Backed Bond Funds Emerging Country Funds Corporate Bond Funds High Yield Bond Funds Foreign Government Bonds Foreign Equity Funds Foreign Government Bond Funds Futures Contracts Total: $ Leuthold Global Fund (Unaudited) Components of Portfolio Holdings* Fair Value U.S. Traded Equity Securities $ Non-U.S. Traded Equity Securities Corporate Bonds Foreign Government Bonds U.S. Treasury Obligations Precious Metals Foreign Government Bond Funds Mortgage Backed Bond Funds Emerging Country Funds Corporate Bond Funds Foreign Currency Funds High Yield Bond Funds Diversified Investment Funds Total: $ Leuthold Select Industries Fund (Unaudited) Components of Portfolio Holdings* Fair Value Financials $ Industrials Health Care Information Technology Consumer Discretionary Energy Consumer Staples Materials Telecommunication Services Total: $ *Excludes short-term investments 8 The Leuthold Funds - 2013 Semi-Annual Report The Leuthold Funds Leuthold Global Industries Fund (Unaudited) Components of Portfolio Holdings* Fair Value Financials $ Consumer Discretionary Industrials Materials Energy Consumer Staples Health Care Telecommunication Services Utilities Total: $ Grizzly Short Fund (Unaudited) Components of Portfolio Holdings Fair Value Information Technology $ Energy Financials Industrials Consumer Discretionary Short-Term Investments Health Care Materials Utilities Telecommunication Services Consumer Staples Total: $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. *Excludes short-term investments The Leuthold Funds - 2013 Semi-Annual Report 9 The Leuthold Funds Statements of Assets and Liabilities March 31, 2013 (Unaudited) Leuthold Leuthold Core Asset Leuthold Investment Allocation Global Fund Fund Fund (Consolidated) (Consolidated) (Consolidated) ASSETS: Investments, at cost $ $ $ Investments, at fair value $ $ $ Cash Foreign currency (cost $8,124, $0, and $0, respectively) — — Receivable for Fund shares sold Receivable for investments sold Deposits at broker Collateral at broker for futures contracts — — Interest receivable Dividends receivable Receivable for variation margin on futures contracts — — Other assets Total Assets LIABILITIES: Interest payable on securities sold short — — — Payable for investments purchased — Payable for Fund shares redeemed Payable to Adviser Payable to Custodian Distribution (Rule 12b-1) fees payable — Dividends payable on securities sold short — — — Shareholder servicing fees payable — — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ 10 The Leuthold Funds - 2013 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2013 (Unaudited) Leuthold Leuthold Core Asset Leuthold Investment Allocation Global Fund Fund Fund (Consolidated) (Consolidated) (Consolidated) NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments and short positions Net unrealized appreciation (depreciation) on futures contracts — — Total Net Assets $ $ $ Retail Class Shares Net assets $ $ $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share $ * $ * $ * Institutional Class Shares Net assets $ $ $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share $ * $ * $ * * Redemption price may differ from NAV if redemption fee is applied. See Notes to the Financial Statements. The Leuthold Funds - 2013 Semi-Annual Report 11 The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2013 (Unaudited) Leuthold Leuthold Select Global Grizzly Industries Industries Short Fund Fund Fund ASSETS: Investments, at cost $ $ $ Investments, at fair value $ $ $ Cash — — 1 Foreign currency (cost $0, $1,442, and $0, respectively) — — Receivable for Fund shares sold — Receivable for investments sold Deposits at broker — — — Collateral at broker for securities sold short — — Interest receivable 5 — 42 Dividends receivable — Receivable from Adviser — — Receivable for variation margin on futures contracts — — — Other assets Total Assets LIABILITIES: Securities sold short, at fair value (proceeds $0, $0, and $66,676,924, respectively) — — Interest payable on securities sold short — — Payable for investments purchased Payable for Fund shares redeemed — Payable to Adviser — Payable to Custodian Distribution (Rule 12b-1) fees payable 89 — — Dividends payable on securities sold short — — Shareholder servicing fees payable — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ 12 The Leuthold Funds - 2013 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2013 (Unaudited) Leuthold Leuthold Select Global Grizzly Industries Industries Short Fund Fund Fund NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on investments and short positions ) Total Net Assets $ $ $ Retail Class Shares Net assets $ $ $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share $ $ * $ Institutional Class Shares Net assets n/a $ n/a Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) n/a n/a Net Asset Value, Redemption Price and Offering Price Per Share n/a $ * n/a * Redemption price may differ from NAV if redemption fee is applied. See Notes to the Financial Statements. The Leuthold Funds - 2013 Semi-Annual Report 13 The Leuthold Funds Statements of Operations For the Six Months Ended March 31, 2013 (Unaudited) Leuthold Leuthold Core Asset Leuthold Investment Allocation Global Fund Fund Fund (Consolidated) (Consolidated) (Consolidated) INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $69,181, $118,620, and$79,884,respectively) $ $ $ Interest income Total investment income EXPENSES: Investment adviser fees (Note 3) Administration fees Transfer agent fees Legal fees Audit fees Fund accounting fees Custody fees Shareholder servicing fees- Retail Class — — Registration fees Report to shareholders Directors' fees Distribution (Rule 12b-1) fees- Retail Class (Note 4) — Other Total expenses before dividends and interest on short positions Dividends and interest on short positions (Reimbursement) or recovery from Adviser (Note 3) — — — Total expenses NET INVESTMENT INCOME (LOSS) $ $ $ 14 The Leuthold Funds - 2013 Semi-Annual Report
